IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE


PATRICIA ANN WOLFE,                         )
BETTE L. ROBERTS,                           )
PATRICIA PELTON,                            )
ODIE L. MANN,                               )
BOYD STUBBLEFIELD,                          )
and RICHARD G. RAY,                         )
                                            )
      Plaintiffs/Appellants,                )
                                            )     Franklin Chancery
                                            )     No. 14-240
VS.                                         )
                                            )     Appeal No.
                                            )     01A01-9611-CH-00514
THE UNIVERSITY OF TENNESSEE                 )
and THE UNIVERSITY OF                       )
TENNESSEE SPACE INSTITUTE,                  )
                                            )
      Defendants/Appellees.                 )



                       CONCURRING OPINION


      I concur with the results of the Court’s opinion. Based on my independent
review of the evidence both in support of and in opposition to the motion for
summary judgment, I have determined that the six plaintiffs have not produced
evidence from which a jury could reasonably conclude that the reasons given by the
University of Tennessee Space Institute for the adverse employment actions taken
against each of the plaintiffs were pretextual or that the employment actions were
taken for prohibited reasons.




                                            _____________________________
                                            WILLIAM C. KOCH, JR., JUDGE